DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “are provided”.  Correction is required.  See MPEP § 608.01(b).



Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  Claims 2 and 6 recite “are as defined above” but should instead recite “are as defined in claim 1” and “are as defined in claim 5” respectively.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/798,842 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to iodized carboxylic acid onium salts. Formula (A-1) of ‘842 encompasses formula (1) of the instant claims. Recurring unit (B1) of ‘842 when x1 is 0 encompasses recurring unit (c) of instant claim 13. The method of ‘842 encompasses the method of instant claim 15. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Domon et al. (U.S. 2015/0253664) in view of Hatakeyama et al. (U.S. 2017/0351177).
Domon et al. teaches a chemically-amplified positive resist composition for high energy beam exposure comprising: (A) a salt represented by the following general formula (1); and (B) a resin containing a repeating unit represented by general formula (U-1) that dissolves by acid action and increases solubility in an alkaline developer [0021]:

    PNG
    media_image1.png
    132
    387
    media_image1.png
    Greyscale
[0038] wherein R01 and R02 a hydrogen atom, or a linear monovalent hydrocarbon group having 1 to 20 carbon atoms or a branched or a cyclic monovalent hydrocarbon group having 3 to 20 carbon atoms with which a hetero atom may be substituted or in which a hetero atom may be included, and R01 and R02 may mutually be bonded to form a cyclic structure together with a carbon atom bonded by the same and a carbon atom between the same [0044], L can be a single bond or an ester bond [0047], R0 can be a cyclic monovalent hydrocarbon group having 3 to 20 carbon atoms [0042], and each R101, R102 and R103 independently represents a linear monovalent hydrocarbon group having 1 to 20 carbon atoms or a branched or a cyclic monovalent hydrocarbon group having 3 to 20 carbon atoms with which a hetero atom may be substituted or in which a hetero atom may be included, and two or more of R101, R102 and R103 may mutually be bonded to form a cyclic structure together with a sulfur atom in the formula [0050]. Domon et al. also teaches a specific example of the anion of formula (1) is the following formula (A-18):

    PNG
    media_image2.png
    142
    374
    media_image2.png
    Greyscale
 [page 5] and a specific example of the cation of formula (1) can be the following:

    PNG
    media_image3.png
    175
    178
    media_image3.png
    Greyscale
[0054] which is structurally similar to formula (1) of instant claims 1 and 5, specifically formula (2) of instant claims 2-4, more specifically formula (3) of instant claims 6 and 7 when m, p, q, and r are 0 except the substituent is -CF3 instead of the instantly claimed iodine (i.e. when n is 1 to 3).
	However, Domon et al. also teaches illustrative examples of a cyclic group (for R0 of formula 1) include a phenyl group and part of hydrogen atoms may be substituted with a halogen atom [0046] among others, but does not explicitly teach iodine. However, Hatakeyama et al. teaches a resist composition comprising a sulfonium salt of iodized benzoic acid having the following formula (A):

    PNG
    media_image4.png
    154
    360
    media_image4.png
    Greyscale
[0053] wherein X can be a (p+1)-valent C1-C20 linking group which may contain an ester and halogen moiety, p can be 1, m is 1 to 5, n can be 0, and R2 to R4 are each independently fluorine, chlorine, bromine, iodine, or a C1-C12 straight, branched or cyclic alkyl group which may contain an oxo moiety, a C2-C12 straight, branched or cyclic alkenyl group which may contain an oxo moiety, C6-C20 aryl group, C7-C12 aralkyl group or C7-C12 aryloxyalkyl group, in which at least one hydrogen (one or more or even all hydrogen atoms) may be substituted by a hydroxy, carboxy, halogen, cyano, amid; nitro, sultone, sulfone or sulfonium salt-containing moiety, or in which an ether, ester, carbonyl, carbonate or sulfonic acid ester moiety may intervene between carbon atoms, or R2 and R3 may bond together to form a ring with the sulfur atom to which they are attached [0054]. Hatakeyama et al. also teaches a specific example of the anion of formula (A) can be the following:

    PNG
    media_image5.png
    150
    215
    media_image5.png
    Greyscale
[page 22] and a specific example of the cation of formula (A) can be the following:

    PNG
    media_image6.png
    170
    177
    media_image6.png
    Greyscale
[0057] which is structurally similar to formula (1) of instant claims 1 and 5, specifically formula (2) of instant claims 2-4, more specifically formula (3) of instant claims 6 and 7 when n is 3, m is 0, p, q, and r are 0 except for the missing fluorine atoms and branched C3 alkyl. Hatakeyama et al. further teaches A resist film containing a sulfonium salt of iodized benzoic acid has the advantage that the sulfonium salt of iodized benzoic acid is highly effective for suppressing acid diffusion because of the large atomic weight of iodine. This leads to a reduced LWR. Since iodine is highly absorptive to EUV of wavelength 13.5 nm, it generates many secondary electrons during exposure, contributing to a higher sensitivity. Thus a resist material having a high sensitivity and low LWR may be designed. Using the resist material, a hole pattern of improved CDU can be formed [0032]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Domon et al. to include an iodized-phenyl of the carboxylic acid as taught by Hatakeyama et al. in order to achieve optimum resist properties.
With regard to claim 8, Domon et al. teaches the salt represented by general formula (1) can function as an acid diffusion control agent [0058].
With regard to claim 9, Domon et al. teaches the resist composition of the present invention may contain a photo acid generator so that the resist composition functions as a chemically-amplified positive resist composition [0085] and the components were dissolved in an organic solvent [0135].
With regard to claims 10 and 14, Domon et al. teaches the above resist composition but does not teach the base polymer comprises recurring units having a function of generating an acid upon exposure to light, specifically at least one of formulae (d1) to (d4).
However, Hatakeyama et al. teaches the base polymer further comprises recurring units of at least one type selected from recurring units having the following formulae (f1) to (f3):

    PNG
    media_image7.png
    471
    313
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    146
    413
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    282
    409
    media_image9.png
    Greyscale
  [0033] which are equivalent to recurring units having the formulae (d1), (d2), and (d4) respectively of instant claim 14 when RB are each hydrogen or methyl, ZA is a single bond, phenylene, -O-ZA1-, or -C(=O)-O-ZA1- when ZA1 is a C1-C6 hydrocarbylene group, R31 to R35 and R39 to R41 are C1-C20 hydrocarbyl group which may contain a heteroatom which may be bonded to form a ring, Xa- is a non-nucleophilic counter ion, n1 is 1, ZB is a single bond or a C1-C20 hydrocarbylene group which may contain a heteroatom, RHF is hydrogen or trifluoromethyl, and ZD is a single bond, methylene, ethylene, phenylene, fluorinated phenylene, -O-ZD1-, or -C(=O)-O-ZD1- when ZD1 is an optionally substituted phenylene. Hatakeyama et al. also teaches the attachment of an acid generator to the polymer main chain is effective in restraining acid diffusion, thereby preventing a reduction of resolution due to blur by acid diffusion. Also, roughness (LWR) is improved since the acid generator is uniformly distributed [0083]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Domon et al. to include the above recurring units (f1) to (f3) and arrive at the instant claims in order to prevent a reduction of resolution and improve LWR.
	With regard to claims 11-13, Domon et al. teaches a specific example of repeating unit represented by general formula (U-1) may be the following:

    PNG
    media_image10.png
    215
    158
    media_image10.png
    Greyscale
[0064] which is equivalent to recurring unit having the formula (c) of instant claim 13 when Ra is hydrogen, YA is an ester bond, and c is 0. Domon et al. also teaches the resist composition of the present invention preferably contains a unit having an acid functional group protected by an acid-labile group (a unit protected by an acid-labile group to be alkali-soluble by acid action) in the base resin to be provided with a property of dissolving in an alkaline aqueous solution at exposed area, as a positive resist. Illustrative example of the most preferable unit protected by an acid-labile group to be alkali-soluble by acid action that can be contained in the polymer of the present invention includes a repeating unit represented by the following general formula (U-2) [0066]:

    PNG
    media_image11.png
    188
    395
    media_image11.png
    Greyscale
[0066] wherein R1 is a hydrogen atom or a methyl group [0061], s is 0, B1 is a single bond, l is 0, c is 0, e is 1, d is 0, and X is an acid-labile group [0066] such as a 1-methyl cyclohexyl group [0069] which is equivalent to a recurring unit having the formula (b) of instant claims 11 and 12 when RA is hydrogen or methyl, XB is a single bond, and AL2 is formula (L3) when R11 is a C1 hydrocarbyl group and a is 2.
	With regard to claims 15 and 16, Domon et al. teaches the present invention provides a resist patterning process comprising steps of: applying the-described resist composition on a substrate to be processed to obtain a resist film; pattern-exposing by a high energy beam; and developing by using an alkaline developer [0092] wherein high energy beam includes an electron beam and EUV [0094].
	With regard to claim 17 and 18, Domon et al. teaches a positive resist composition, not a negative resist or organic solvent developer used in the method thereof.
	However, Hatakeyama et al. teaches a resist composition of both positive and negative tone [abstract] and a negative pattern may be formed via organic solvent development using a positive resist composition comprising a base polymer having an acid labile group. The developer used herein is preferably selected from among 2-octanone, 2-nonanone, 2-heptanone, 3-heptanone, 4-heptanone, 2-hexanone, 3-hexanone, diisobutyl ketone, methylcyclohexanone, acetophenone, methylacetophenone, propyl acetate, butyl acetate, isobutyl acetate, pentyl acetate, butenyl acetate, isopentyl acetate, propyl formate, butyl formate, isobutyl formate, pentyl formate, isopentyl formate, methyl valerate, methyl pentenoate, methyl crotonate, ethyl crotonate, methyl propionate, ethyl propionate, ethyl 3-ethoxypropionate, methyl lactate, ethyl lactate, propyl lactate, butyl lactate, isobutyl lactate, pentyl lactate, isopentyl lactate, methyl 2-hydroxyisobutyrate, ethyl 2-hydroxyisobutyrate, methyl benzoate, ethyl benzoate, phenyl acetate, benzyl acetate, methyl phenylacetate, benzyl formate, phenylethyl formate, methyl 3-phenylpropionate, benzyl propionate, ethyl phenylacetate, and 2-phenylethyl acetate, and mixtures thereof [0138].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2015/0268556 teaches a negative resist composition similar to that of ‘664 above, when combined with ‘177 as demonstrated above it is also obvious over the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722